
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



STOCK PURCHASE AGREEMENT


    This Stock Purchase Agreement (this "Agreement") is made and entered into as
of the 29th day of June, 2001, by and between Zamba Corporation, a Delaware
corporation (the "Company"), and Joseph B. Costello (the "Purchaser").

    WHEREAS, the Purchaser is Vice Chairman of the Company's Board of Directors,
and therefore is thoroughly familiar with the Company's business, financial
condition and prospects; and

    WHEREAS, the Purchaser desires to purchase shares of the Company's common
stock, $.01 par value per share (the "Common Stock"), pursuant to the terms of
this Agreement.

    Accordingly, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

    1.  Purchase and Sale of Common Stock.  The Company hereby sells to the
Purchaser, and the Purchaser hereby purchases from the Company, 2,352,942 shares
of Common Stock (the "Shares"), at an exercise price of $0.85 per share, for an
aggregate purchase price of $2,000,000.70. The exercise price of the Shares is
based on the average of the closing bid prices of the Common Stock on the Nasdaq
National Market System for the five business days preceding the date of this
Agreement. Promptly following the execution of this Agreement, the Purchaser
shall pay the full amount of the purchase price to the Company by wire transfer
in immediately available funds to an account designated in writing by the
Company. Within five business days after receiving the full amount of the
purchase price, the Company shall deliver to the Purchaser a certificate
registered in the Purchaser's name representing the Shares.

    2.  Warrants.  In consideration of this Agreement, the Company hereby agrees
to issue to the Purchaser a warrant (the "Warrant") to purchase up to 1,176,471
shares of Common Stock (the "Warrant Shares") at an exercise price of $1.0625
per share, in the form attached hereto as Exhibit A. The exercise price of the
warrant represents 125% of the average of the closing bid prices of the Common
Stock on the Nasdaq National Market System for the five business days preceding
the date of this Agreement. The Holder and the Company have entered into a
Warrant Agreement, dated as of the date hereof, governing the terms of the
warrant and the Warrant Shares issuable thereunder.

    3.  Representations and Warranties.  As a material inducement for the
Company's issuance and sale of the Shares, the Warrant and any Warrant Shares,
the undersigned represents, warrants, covenants and acknowledges to the Company
that:

    (a) The Purchaser understands that the issuance of the Shares and the
Warrant has not been, and any issuance of the Warrant Shares will not be,
registered under the Securities Act of 1933, as amended (the "Securities Act"),
or applicable state securities laws. Instead, the Company is issuing the Shares
and the Warrant, and will issue any Warrant Shares, pursuant to exemptions from
such laws and in doing so is and would be relying on, among other things, the
Purchaser's representations, warranties, covenants and acknowledgements
contained herein.

    (b) The Purchaser qualifies as an "accredited investor" as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.

    (c) As the Vice Chairman of the Company's Board of Directors, the Purchaser
has detailed knowledge of the Company's business, financial condition and
prospects. In addition, the Purchaser has been provided with or given access to
such additional information as the Purchaser has requested, including access to
the Company's management, and has utilized such access to his

II–2

--------------------------------------------------------------------------------

satisfaction for the purpose of obtaining information regarding the Company's
business, financial condition and prospects.

    (d) The Purchaser is acquiring the Shares and the Warrant, and will acquire
any Warrant Shares, for his own account, for investment purposes only, and
without the intention of reselling or redistributing the Shares or any Warrant
Shares;

    (e) The Purchaser is aware that, in the view of the Securities and Exchange
Commission, a purchase of the Shares, the Warrant or any Warrant Shares with an
intent to resell by reason of any foreseeable specific contingency or
anticipated change in market values, or any change in the Company's condition,
or in connection with a contemplated liquidation or settlement of any loan
obtained for the acquisition of the Shares, the Warrant or any Warrant Shares
and for which the Shares, the Warrant or any Warrant Shares were pledged, would
constitute an intent inconsistent with the foregoing representation.

    (f)  If, contrary to the Purchaser's foregoing intentions, he should later
desire to dispose of or transfer any of the Shares, the Warrant or any Warrant
Shares in any manner, the undersigned shall not do so without (i) first
obtaining an opinion of counsel satisfactory to the Company that such proposed
disposition or transfer may lawfully be made without registration pursuant to
the Securities Act and applicable state securities laws or (ii) registering the
resale of the Shares and any Warrant Shares under the Securities Act and
applicable state securities laws.

    (g) Except as otherwise provided in the Warrant or the registration rights
provisions attached as Exhibit B hereto, the Company has no obligation to
register the Shares, the Warrant or any Warrant Shares for resale under the
Securities Act or any applicable state securities laws, or to take any other
action which would facilitate the availability of federal or state registration
exemptions in connection with any resale of the Shares, the Warrant or any
Warrant Shares. Accordingly, the Purchaser may be prohibited by law from selling
or otherwise transferring or disposing of the Shares, the Warrant or any Warrant
Shares and may have to bear the economic risk of his investment in the Company
for an indefinite period.

    4.  Registration Rights.  Holder shall be entitled to the registration
rights attached hereto as Exhibit B. Holder's participation in any such
registration by the Company shall be in accordance with the procedures, and
subject to the limitations, set forth on such Exhibit B.

    5.  Miscellaneous.  

    (a)  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable against the parties hereto and their respective
successors and permitted assigns.

    (b)  Governing Law.  This Agreement shall in all respects be governed by,
and enforced and interpreted in accordance with, the laws of the State of
Minnesota, except with respect to its rules relating to conflicts of laws.

    (c)  Legend.  The Shares issued to the Purchaser pursuant to this Agreement
shall contain the following legend:

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS. ACCORDINGLY, THESE SHARES
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT (i) AN OPINION OF
COUNSEL SATISFACTORY TO ZAMBA CORPORATION THAT SUCH SALE, TRANSFER OR OTHER
DISPOSITION MAY LAWFULLY BE MADE WITHOUT REGISTRATION

II–3

--------------------------------------------------------------------------------

UNDER THE SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS OR
(ii) SUCH REGISTRATION.

    (d)  Notices.  All notices, consents, requests, demands, instructions or
other communications provided for herein shall be in writing and shall be deemed
validly given, made and served when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, (c) sent by reputable overnight
delivery service, or (d) sent by telephonic facsimile transmission, and, pending
the designation of another address, addressed as follows:

If to the Company:   Zamba Corporation
3033 Excelsior Blvd., Suite 200
Minneapolis, Minnesota 55416
Attn: Chief Financial Officer
Fax: (952) 893-3948
If to the Purchaser:
 
Joseph B. Costello
2880 Lakeside Drive, Suite 250
Santa Clara, California 95054
Fax: (408) 727-0235

    (e)  Entire Agreement and Counterparts.  This Agreement evidences the entire
agreement between the Company and the Purchaser relating to the subject matter
hereof and supersedes in all respects any and all prior oral or written
agreements or understandings. This Agreement may not be amended or modified, and
no provisions hereof may be waived, except by written instrument signed by both
the Company and the Purchaser. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one Agreement.

    (f)  Headings.  Section headings used in this Agreement have no legal
significance and are used solely for convenience of reference.

    (g)  Expenses.  Each party shall pay for its own legal, accounting and other
similar expenses incurred in connection with the transaction contemplated by
this Agreement.

    IN WITNESS WHEREOF, the Company and the Purchaser have executed this
Agreement as of the date set forth in the first paragraph.

THE COMPANY:   THE PURCHASER:
ZAMBA CORPORATION
 
 
By:
 
/s/ Ian Nemerov

--------------------------------------------------------------------------------


 
/s/ Joe Costello

--------------------------------------------------------------------------------

Name:   Ian Nemerov

--------------------------------------------------------------------------------

  Joseph B. Costello Title:   Secretary

--------------------------------------------------------------------------------

   

II–4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



STOCK PURCHASE AGREEMENT
